DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
2. 	Claims 1-3 and 7-20 are presented for examination. Claims 4-6 are canceled.

EXAMINER'S AMENDMENT
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Mark Freidman (Reg. No. 33,883) on 07/18/2022. 
The application has been amended as follows:
Please amend the claims 1, 14, 17, and 18 as follows:
Listing of Claims:
1. (Currently Amended) A method for communicating in one or more links of a communication network, the method comprising:
transmitting a communication frame comprising a binary sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, the binary sequence of N symbols encoding information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, and wherein the binary sequence of N symbols is selected from a set of four binary sequences of length N, and wherein the set of four, wherein the communication frame includes a superframe header consisting of L symbols that consists of a first segment of L – N symbols and a second segment that consists of the binary sequence of N symbols, and wherein the encoded information is included in the second segment of symbols, and wherein L is 720 and N is 216.

2. (Original) The method of claim 1, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.

3. (Original) The method of claim 1, wherein the one or more links includes at least one transceiver implemented as part of a satellite.

4 – 6. (Cancelled)

7. (Original) The method of claim 1, wherein the encoded information includes a mapping of a plurality of SNR ranges to a corresponding number of payload header symbols.

8. (Original) The method of claim 7, wherein the plurality of SNR ranges includes exactly four SNR ranges, and wherein a first SNR range of the plurality of SNR ranges is mapped to a first number of payload header symbols obtained by repeating a block of payload header symbols five times, and wherein a second SNR range of the plurality of SNR ranges is mapped to a second number of payload header symbols obtained by repeating the block of payload header symbols twice, and wherein a third SNR range of the plurality of SNR ranges is mapped to a third number of payload header symbols obtained by repeating the block of payload header symbols once, and wherein a fourth SNR range of the plurality of SNR ranges is mapped to a fourth number of payload header symbols obtained by puncturing the block of payload header symbols.

9. (Previously Presented) The method of claim 1, wherein the information encoded in the binary sequence of N symbols consists of two bits of information.

10. (Previously Presented) The method of claim 1, wherein the symbols for each sequence of the set of four binary sequences are selected from a binary symbol alphabet consisting of a first symbol value and a second symbol value, and wherein the set of four binary sequences are derived from: a first sequence consisting of N symbols of the first symbol value, a second sequence consisting of N/3 symbols of the first symbol value followed by 2N/3 symbols of the second symbol value, a third sequence consisting of 2N/3 symbols of the second symbol value followed by N/3 symbols of the first symbol value, and a fourth sequence consisting of N/3 symbols of the second symbol value followed by N/3 symbols of the first symbol value followed by N/3 symbols of the second symbol value.

11. (Previously Presented) The method of claim 1, further comprising: generating the set of four binary sequences of length N.

12. (Previously Presented) The method of claim 11, wherein the generating includes applying a transform to each sequence of the set of four binary sequences of length N, wherein the same transform is applied to each sequence of the set of four binary sequences of length N, and wherein the transform includes one or more of: permutation, and exclusive-or with a binary sequence of length N.

13. (Original) The method of claim 1, wherein the communication frame is a superframe compliant with Digital Video Broadcasting – Satellite – Second Generation Extensions (DVB-S2X) standard.

14. (Currently Amended) A communication system comprising:
a transceiver configured to transmit a communication frame comprising a binary sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, wherein the binary sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, and wherein the binary sequence of N symbols is selected from a set of four binary sequences of length N, and wherein the set of four binary sequences of length N is chosen from all possible sets of four binary sequences of length N such that the minimum Hamming distance of the set of four binary sequences of length N is maximized, wherein the communication frame includes a superframe header consisting of L symbols that consists of a first segment of L – N symbols and a second segment that consists of the binary sequence of N symbols, and wherein the encoded information is included in the second segment of symbols, and wherein L is 720 and N is 216.

15. (Original) The communication system of claim 14, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.

16. (Original) The communication system of claim 14, wherein the transceiver is implemented in a satellite.

17. (Currently Amended) A method for communicating in one or more links of a communication network, the method comprising:
transmitting a communication frame that comprises a header including a binary sequence of N symbols, and one or more ensuing communication sub-frames, each communication sub-frame including a plurality of repeated blocks of payload header symbols followed by blocks of payload message symbols, wherein the binary sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame and is indicative of a repetition factor to be applied to the blocks of payload header symbols, in each communication sub-frame, necessary to decode a corresponding number of the blocks of the payload message symbols, and wherein the binary sequence of N symbols is selected from a set of four binary sequences of length N, and wherein the set of four binary sequences of length N is chosen from all possible sets of four binary sequences of length N such that the minimum Hamming distance of the set of four binary sequences of length N is maximized, wherein the communication frame includes a superframe header consisting of L symbols that consists of a first segment of L – N symbols and a second segment that consists of the binary sequence of N symbols, and wherein the encoded information is included in the second segment of symbols, and wherein L is 720 and N is 216.

18. (Currently Amended) A method for communicating in one or more links of a communication network, the method comprising:
receiving a communication frame comprising a binary sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, wherein the binary sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, and wherein the binary sequence of N symbols is selected from a set of four binary sequences of length N, and wherein the set of four binary sequences of length N is chosen from all possible sets of four binary sequences of length N such that the minimum Hamming distance of the set of four binary sequences of length N is maximized, wherein the communication frame includes a superframe header consisting of L symbols that consists of a first segment of L – N symbols and a second segment that consists of the binary sequence of N symbols, and wherein the encoded information is included in the second segment of symbols, and wherein L is 720 and N is 216.

19. (Original) The method of claim 18, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.

20. (Previously Presented) The method of claim 1, wherein the minimum Hamming distance of the set of four binary sequences of length N is equal to 2N/3.

Allowable Subject Matter
5.	Claims 1-3 and 7-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	In regards to independent claim 1:
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the limitations of "wherein the binary sequence of N symbols is selected from a set of four binary sequences of length N, and wherein the set of four binary sequences of length N is chosen from all possible sets of four binary sequences of length N such that the minimum Hamming distance of the set of four binary sequences of length N is maximized, wherein the communication frame includes a superframe header consisting of L symbols that consists of a first segment of L – N symbols and a second segment that consists of the binary sequence of N symbols, and wherein the encoded information is included in the second segment of symbols, and wherein L is 720 and N is 216." Consequently, claim 1 is allowed over the prior arts.
In regards to independent claims 14, 17,  and 18:
The claims 14, 17, and 18 are include similar limitations of independent claim 1. Therefore, are allowed for similar reason of claim 1 above. 
Dependent claims 2, 3, 7-13, 15, 16, 19, and 20 depend from allowable independent claims and inherently include limitations therein and therefore are allowed as well.		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069.  The examiner can normally be reached on MON-FRI 7:30 AM - 5:00 PM EST, also please fax interview request to (571) 273- 2069.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112